PER CURIAM.
SS Transunion, which struck and damaged grain chutes at a Cargill pier at Albany when poorly managed in a strong wind, appeals from dismissal of its impleading petition and cross-libel against the tug John E. Matton which at the moment of damage was endeavoring to assist the Transunion. The ship’s version of the accident was that instead of pulling the ship’s bow from the pier the tug pushed, the tug’s version that she was pulling but, called too late, unable in time to rescue the ship from the imminent collision with the dock structure. The issue was purely one of fact, resolved *358by an experienced trial judge on conflicting testimony. The judgment is surely not clearly erroneous. McAllister v. United States, 348 U.S. 19, 20, 75 S.Ct. 6, 99 L.Ed. 20.
Affirmed.